Citation Nr: 0321890	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-03 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from May 1964 
to June 1966 and from July 1969 to June 1970.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  


REMAND

The record in this case reflects that the veteran was last 
examined for VA purposes in connection with this claim in 
1999.  A current examination of the veteran is necessary 
prior to a final decision.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following:

1.  After ensuring the requirements of 
the Veterans Claims Assistance Act of 
2000 are met, to include ensuring copies 
of records of any current relevant 
treatment of the veteran are obtained, 
the veteran should be afforded a VA 
psychiatric examination to evaluate his 
service-connected PTSD.  The veteran must 
be given adequate notice of the requested 
examination, and be advised of any 
consequences that may result from his 
failure to report for examination without 
good cause, pursuant to 38 C.F.R. § 3.655 
(2002).  If the veteran fails to report 
for the requested examination, that fact 
should be documented in the claims 
folder.  A copy of all notifications must 
also be associated with the claims 
folder.  

Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished, and the 
claims file, or in the alternative, 
copies of all pertinent records, should 
be made available to the examiner for 
review.  The examiner must indicate in 
the examination report that this has been 
accomplished.  The examiner should 
evaluate the veteran's occupational and 
social impairment.  A current Global 
Assessment of Functioning (GAF) score 
should also be determined and assigned, 
and a full explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score 
should be set forth in the report.  
Furthermore, the examiner should comment 
on the extent to which the veteran's PTSD 
symptoms may preclude the veteran's 
employment.  

2.  Thereafter, the veteran's claims file 
should be reviewed and the issue on 
appeal re-adjudicated.  If the benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued, and the veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence received since the 
issuance of the last SSOC, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified .  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded .  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



